IN THE
TENTH COURT OF
APPEALS










 

No. 10-04-00189-CR
 
ALANDA SUZANNE FEWINS,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the 220th District Court
Bosque County, Texas
Trial Court # 00-05-13320-BCCR
 

CONCURRING OPINION

 
Anders issues, like most issues we confront on appeal,
do not lend themselves to a “one-size-fits-all” categorization.  Accordingly, counsel should be cautious about
rotely following a form-brief that has not been
adopted by or approved by the court.
                                                                   
 
                                                                   
BILL VANCE
Justice
 
Concurring opinion delivered and filed April 20,
 2005
Publish